DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/03/22.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
3.	The rejection of Claims 2-4 and 7-9 under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2008/0124572 A1) in view of Itai (US 2005/0142384 A1), Yamazaki et al. (US 2005/0073247 A1), and Hirakata et al. (US 2005/0095740 A1) as set forth in the Non-Final Rejection filed 08/02/21 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


6.	Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2008/0124572 A1) in view of Itai (US 2005/0142384 A1), Yamazaki et al. (US 2005/0073247 A1), and Hirakata et al. (US 2005/0095740 A1).
	Mizuki et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-injecting layer, and cathode for the construction of displays (and the like) ((8), [0074], [0241]); the light can be taken out from the anode or cathode ([0078], [0082], [0153]).  The substrate comprises plastic (polycarbonate resins) ([0079]).  Mizuki et al. discloses the following compound:

    PNG
    media_image1.png
    332
    409
    media_image1.png
    Greyscale

such that R1 = hydrogen, R2 = unsubstituted phenyl group, l = m = n = 0, α4 = arylene group having 6 carbon atoms (phenylene), Ar1-2 = formula (3-1) as defined by the Applicant (with R51-52 = R54-55 = hydrogen and R56 = phenyl group); α4 = formula (2-1) as defined by the Applicant (with R11-12 = R14-15 = hydrogen); R2 = general formula (4-7) as recited by the Applicant (with R51-52 = R54-56 = hydrogen).  Mizuki et al. discloses its inventive compounds as material comprising the hole-injecting or hole-transporting 3 (metal complex) ([0133]), a cathode comprising a wide variety of compounds including magnesium-silver alloy, rare earth metals, or a mixture thereof ([0151]).  However, Mizuki et al. does not explicitly disclose 1) presence of an electric charge among the composite material, 2) a cathode comprising magnesium, silver, and ytterbium, nor 3) the presence of an insulator covering the end portion of the anode as recited by the Applicant.
	Regarding point 1, Itai discloses a hole-injecting layer of an organic EL device comprising a hole-transporting material that is doped with acceptors; the hole-transporting material is any known material which can be used, while acceptors include compounds such as F4-TCNQ and the like ([0031]-[0032]).  It would have been obvious to incorporate F4-TCNQ as disclosed by Itai to the hole-injecting and/or hole-transporting layer of the organic EL device as disclosed by Mizuki et al.  The motivation is provided by the fact that the disclosure of Itai is directed to a known and viable acceptor compound that is combined with hole-transporting material for the hole-injecting layer of an organic EL device, thus rendering the production predictable with a reasonable expectation of success.  However, Mizuki et al. in view of Itai does not 
	Regarding point 2, Yamazaki et al. discloses cathode materials that are “generally used for a cathode of a light-emitting element”; materials include a mixture of metal and alloys such as Mg:Ag and Yb ([0070]).  It would have been obvious to substitute such a mixture as disclosed by Yamazaki et al. for the cathode material in the organic EL device as disclosed by Mizuki et al. in view of Itai.  The motivation is provided by the disclosure of Yamazaki et al., which teaches that such mixtures are generally known and viable cathode materials in an identical field of invention, thus rendering the exchange of one material for a functional equivalent predictable with a reasonable expectation of success.  However, Mizuki et al. in view of Itai and Yamazaki et al. does not explicitly disclose the presence of an insulator on the anode nor as recited by the Applicant.
	Regarding point 3, Hirakata et al. discloses a method of manufacturing an organic EL display device ([0096]); the method inhibits deterioration due to insulation of the short-circuit portion between the anode and cathode (Abstract).  The structure of a pixel portion is shown below ([0057]):

    PNG
    media_image2.png
    309
    753
    media_image2.png
    Greyscale


(Fig. 3B) comprising anode (223) which is covered by partition walls (228) (an insulator; [0061]) at its ends, EL layer (225), cathode (227) which transmits light, and substrate (200) which is plastic ([0070]); there exists transistors (201 and 202) that lie over the substrate ([0062]).  Hirakata et al. discloses that the transistors comprises a crystalline semiconductor region (film) ([0071]); a flexible printed circuit (4018) is attached to the pixel portion (4002) which comprises the above light-emitting elements (Fig. 9A and 9B).  It would have been obvious to utilize the design as disclosed by Hirakata et al. when constructing the display device comprising the organic EL device(s) as disclosed by Mizuki et al. in view of Itai and Yamazaki et al.  The motivation is provided by the disclosure of Hirakata et al., which discloses a method of manufacturing an organic EL display that inhibits deterioration.
	It is also the position of the Office that there would inherently be “an electric charge” that is “given and received among the composite material” in the composite material as disclosed by Mizuki et al. in view of Itai as produced above.  Evidence is provided by the fact that compound H5 as disclosed by Mizuki et al. is identical to the Applicant’s compound (6) (see page 4 of the present Specification), while F4-TCNQ is 4-TCNQ (see [0150] of the present Specification publication).  Notice that the hole-injecting and hole-transporting layers in the organic EL device as disclosed by Mizuki et al. are also formed via methods as preferred by the Applicant, including such methods as spin coating and vacuum deposition (see [0174] of the present Specification publication).

Response to Arguments
7.	The Applicant argues on page 8 that “Mizuki does not describe or suggest an acceptor as a dopant” (but rather discloses “an acceptor containing layer”); the Applicant also argues that there is no reasoning that the acceptors of Itai satisfy the mobility parameters as disclosed by Mizuki et al.  Applicant's arguments have been fully considered but they are not persuasive.  Firstly, notice that Mizuki et al. discloses its inventive (aromatic amine derivative) compounds to be present in the hole-injecting and transporting layer in combination with hole-injecting compounds ([0120]); the latter includes materials “having an acceptor property” ([0127]).  Itai et al. was used as second prior art to incorporate a compound having this acceptor property (F4-TCNQ) to produce the composite compound as recited by the Applicant.  Also, nowhere does the Applicant’s claims recite the acceptor as a “dopant” material.  Secondly, the mobility requirement as recited by Mizuki et al. are merely “preferable” limitations; nowhere does it suggest that a hole-injecting/transporting layer outside this requirement would render the device non-functional.  Nevertheless, it is the position of the Office that the resulting hole-injecting/transporting layer of the organic electroluminescent (EL) device of Mizuki et al. in view of Itai et al. would inherently be within the bounds of the mobility 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786